ORDER
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Steven R. Kornblit. The Court having considered the Petition, it is this 30th day of May, 1997,
ORDERED, by the Court of Appeals of Maryland, that Steven R. Kornblit be, and he is hereby, suspended from the practice of law for a period of thirty (30) days, commencing on June 1, 1997. Prior to his resumption of practice Respondent shall file with Bar Counsel a verified statement that he has complied in all respects with the terms of his suspension; and it is further
ORDERED, that upon his reinstatement Respondent’s escrow account practices shall be monitored by Timothy Fox, Esquire, for a period of two (2) years. The monitor shall have access to the Respondent’s escrow account records and related client files and shall submit quarterly reports to Bar Counsel in the form directed by Bar Counsel, and it is further
ORDERED that the Clerk of this Court shall strike the name of Steven Robert Kornblit from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.